Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Empowered Intimates, Inc.,
(PTAN: 6692360001),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-476
Decision No. CR2880

Date: July 31, 2013

DECISION

Petitioner, Empowered Intimates, Inc., appeals the Centers for Medicare & Medicaid
Services’ (CMS’s) decision to revoke its Medicare supplier number and billing
privileges. As explained below, the undisputed evidence establishes that Petitioner was
not in compliance with Medicare program requirements. Therefore, I uphold CMS’s
determination to revoke Petitioner’s enrollment in the Medicare program.

I. Background

Petitioner was enrolled in the Medicare program as a supplier of durable medical
equipment, prosthetics, orthotics and supplies (DMEPOS). In a letter dated October 26,
2012, National Supplier Clearinghouse (NSC), a Medicare contractor, notified Petitioner
that its supplier number would be revoked retroactive to October 11, 2012. CMS Exhibit
(Ex.) 3, at 1. The notice letter stated that the basis for the revocation was that Petitioner
was in violation of 42 C.F.R. § 424.57(c)(7) and 42 C.F.R. § 424.535(a)(5)(ii) because it
was closed during posted hours of operation on October 5 and 11, 2012, when an NSC
inspector attempted to complete site inspections to verify Petitioner’s compliance with
supplier standards. CMS Ex. 3, at 2. The notice letter also stated that Petitioner was
barred from re-enrolling in the Medicare program as a supplier for two years from the
effective date. CMS Ex. 3, at 3.

Petitioner requested a reconsideration determination by letter dated November 5, 2012.
CMS Ex. 4; P. Ex. F. On December 18, 2012, the hearing officer issued an unfavorable
decision and upheld the revocation of Petitioner’s billing number because Petitioner was
not in compliance with the Medicare enrollment requirements. CMS Ex. 5. Petitioner
timely requested a hearing with the Civil Remedies Division of the Departmental Appeals
Board. On March 1, 2013, I issued an Acknowledgment and Pre-Hearing Order (Order).
Pursuant to that Order, CMS filed a Pre-Hearing Brief and Motion for Summary
Judgment (CMS Br.), along with six exhibits. On May 10, 2013, Petitioner filed a letter
that I accept as Petitioner’s Brief and response to CMS’s motion for summary judgment
(P. Br.). Along with its brief, Petitioner filed Exs. A-N, three photos, one business card
and two brochures. I admit all the proffered exhibits into the record.

My Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party requested an opportunity to cross-examine a witness. Pre-hearing Order §f 8, 9,
and 10; see Vandalia Park, DAB No. 1940 (2004); Pacific Regency Arvin, DAB No.
1823, at 8 (2002) (holding that the use of written direct testimony for witnesses is
permissible so long as the opposing party has the opportunity to cross-examine those
witnesses). CMS counsel listed one proposed witness for whom he also filed an affidavit
of written direct testimony. CMS Ex. 6. Petitioner did not request to cross-examine
CMS’s proposed witness. I find, therefore, that an in-person hearing in this case is
unnecessary, and I issue this decision on the full merits of the written record.

Il. Applicable Law

Pursuant to section 1834(j)(1)(A) of the Social Security Act (Act), 42 U.S.C.

§ 1395m(j)(1)(A), a DMEPOS supplier may not be reimbursed for items provided to an
eligible Medicare beneficiary unless the supplier has a supplier number issued by the
Secretary of the U.S. Department of Health & Human Services (Secretary). To receive a
supplier number, a DMEPOS supplier must meet and maintain each of the supplier
enrollments standards set forth in 42 C.F.R. §§ 424.57(c)(1)-(29). Among other things, a
DMEPOS supplier must maintain a physical facility on an appropriate site which is in a
location that is accessible to the public, staffed during posted hours of operation, and
maintained with a visible sign and posted hours of operation. 42 C.F.R. §424.57(c)(7).
Also, a DMEPOS must permit CMS or its agent to conduct on-site inspections to
determine supplier compliance with each of the enrollment standards. 42 C.F.R.

§ 424.57(c)(8). CMS will revoke a currently-enrolled Medicare supplier’s billing
privileges if CMS or its agent determines that the supplier is not in compliance with any

supplier enrollment standard. 42 C.F.R. § 424.57(d); see also 1866I1CPayday.com, DAB
No. 2289, at 13 (2009) (“[F]ailure to comply with even one supplier standard is a
sufficient basis for revoking a supplier’s billing privileges.”).

In addition, if an on-site visit reveals that a supplier is no longer operational, or otherwise
fails to meet one of the supplier standards, CMS may revoke the supplier’s Medicare
billing privileges. 42 C.F.R. § 424.535(a)(5)(ii). A provider or supplier is operational if
it “has a qualified physical practice location, is open to the public for the purpose of
providing health care related services, is prepared to submit valid Medicare claims, and is
properly staffed, equipped, and stocked . . . to furnish these items or services.” 42 C.F.R.
§ 424.502. The effective date of revocation is the date CMS determines the supplier was
no longer operational. 42 C.F.R. § 424.535(g). Suppliers who have had their billing
privileges revoked “are barred from participating in the Medicare program from the
effective date of the revocation until the end of the re-enrollment bar,” which is “a
minimum of | year, but not greater than 3 years depending on the severity of the basis for
revocation.” 42 C.F.R. § 424.535(c).

Til. Issue

The issue before me is whether CMS had a legitimate basis to revoke Petitioner’s
Medicare supplier number.

IV. Findings of Facts and Conclusions of Law

A. CMS had a legitimate basis to revoke Petitioner’s Medicare supplier number
when an inspector found it closed during attempted inspections on October 5,
2013 and October 11, 2013.

Suppliers must maintain physical facilities that are “accessible and staffed during posted
hours of operation.” 42 C.F.R. § 424.57(c)(7)(i)(C). In addition, suppliers must permit
CMS or its agents to conduct on-site inspections to determine the supplier’s compliance
with the regulatory standards. 42 C.F.R. § 424.57(c)(8). Petitioner was a DMEPOS
supplier that participated in the Medicare program. Petitioner’s posted hours of operation
were Monday through Friday, 9:00 a.m. through 4:00 p.m. CMS Ex. 2, at 3. On October
5, 2012 at 11:50 a.m., an NSC site inspector attempted to inspect Petitioner’s facility and
found the facility was closed. CMS Ex. 2, at 2. The site inspector attempted a second
site visit on October 11, 2012, at 10:27 a.m., but again Petitioner’s facility was closed.
CMS Ex. 2, at 2. On both occasions, the inspector knocked with no answer and the lights
were off. CMS Ex. 2, at 7. Petitioner does not dispute these facts.

While acknowledging that its facility was closed at the time of the two attempted site
visits, Petitioner states, “I decided to go around the community in the mornings, once or
twice a week throughout [October] . . . [], but I was still in my store every day by noon or
1:00 p.m.” P. Br. at 3. Petitioner also provides documentary evidence to show that the
business was active during the relevant period. Essentially, Petitioner argues that it was
operational during the time period of the two site visits despite the office being closed at
the time of the site visits. For a supplier to be “operational,” it must be “open to the
public for the purpose of providing health care related services . . . and [be] properly
staffed . . . to furnish these services.” 42 C.F.R. § 424.502. “A supplier is neither
‘staffed’ nor ‘accessible,’ if the supplier’s location is closed and locked.” Amman’s
Orthopedics and Prosthetics, Inc., DAB CR2337, at 5 (2011). Thus, while I assume
Petitioner’s statements are true, the regulations require Petitioner to make whatever
reasonable arrangements are necessary to keep its business open during ail of its posted
hours of operation. A to Z DME, LLC, DAB CR1995, at 6 (2009), aff'd A to Z DME,
LLC, DAB No. 2303 (2010) (“A Medicare supplier differs from a strictly private business
in that it is an integral part of a publicly run program. The requirement that a supplier be
open at all times during normal business hours reflects CMS’s determination that a
supplier be available to beneficiaries to meet their needs and to alleviate their medical
conditions.”).

B. Iam unauthorized to consider Petitioner’s remedial efforts or grant
Petitioner’s requests for equitable relief despite not meeting the legal
requirements.

Petitioner’s assertion that it now has “someone in my store during the posted business
hours” is also of no avail. P. Br. at 3. Even if I fully accept Petitioner’s statement as
true, I am still bound by the applicable regulations. The issue before me is whether CMS
had a legitimate basis to revoke Petitioner’s supplier number at the time of the revocation
action. Restwell Mattress Company d/b/a Restwell Mattress Factory, DAB CR2194, at 5
(2010) (citing 73 Fed. Reg. 36,448, 36,452 (June 27, 2008) (“[A] . . . supplier is required
to furnish evidence that demonstrates that the Medicare contractor made an error at the
time an adverse determination was made, not that the . . . supplier is now in
compliance.”)). As previously stated, the undisputed facts establish that the site inspector
was unable to inspect Petitioner’s facility at the time of the two attempted site visits
because the facility was closed. Thus, because there is a legitimate basis for CMS’s
determination, I must uphold the revocation.

While arguing her Medicare supplier number should not be revoked, Petitioner also
explains the circumstances and reasons why she entered the post-mastectomy business.
Petitioner further alleges generally that there are other DMEPOS suppliers that commit
similar violations but have not had their supplier numbers revoked. P. Br. at 4. These are
appeals to equity. I am without authority to order CMS to provide an exemption to
Petitioner under the circumstances because Petitioner’s equitable arguments give me no
grounds to restore Petitioner’s billing privileges. See US Ultrasound, DAB No. 2302, at
8 (2010) (“[nJeither the ALJ nor the Board is authorized to provide equitable relief by
reimbursing or enrolling a supplier who does not meet statutory or regulatory
requirements.”). Moreover, I have no authority to declare statutes or regulations invalid
or ultra vires. 18661CPayday.com, L.L.C., DAB No. 2289, at 14 (2009) (“[a]n ALJ is
bound by applicable laws and regulations and may not invalidate either a law or
regulation on any ground.”).

V. Conclusion

I find the undisputed facts establish Petitioner was not open and accessible at the times of
the two attempted site visits during Petitioner’s posted hours of operation. Therefore, I
sustain the revocation of Petitioner’s supplier number for DMEPOS Medicare billing
privileges, effective October 11, 2012. Accordingly, Petitioner is barred from re-
enrolling for two years from the effective date of its revocation.

/s/
Joseph Grow
Administrative Law Judge

